Fourth Court of Appeals
                                  San Antonio, Texas

                                       JUDGMENT
                                     No. 04-14-00239-CV

                               Andrew MATA and Oscar Mata,
                                       Appellants

                                               v.

                   STATE FARM MUTUAL INSURANCE COMPANY,
                                  Appellee

                  From the 407th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014-CI-03572
                       Honorable Solomon Casseb, III, Judge Presiding

     BEFORE CHIEF JUSTICE STONE, JUSTICE MARTINEZ, AND JUSTICE CHAPA

        In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED. It is ORDERED that appellee, State Farm Mutual Insurance Company, recover its
costs of this appeal from appellants, Andrew Mata and Oscar Mata.

       SIGNED November 19, 2014.


                                                _____________________________
                                                Rebeca C. Martinez, Justice